Thornton J.
— This is an action to recover damages for the breach of an alleged agreement to sell and convey certain real property, known as Merced town property. The case was tried before a jury, and a verdict returned in favor of the plaintiff for ninety thousand dollars. The court below granted a new trial, and the appeal is from that order.
One of the grounds upon which the new trial was asked and granted was, that the verdict was contrary to law, the evidence, and the charge of the court to the jury.
The court granted the new trial upon the ground of insufficiency of the- evidence to sustain the verdict. *404Such a motion on the above ground is addressed, as has been frequently held, to the sound legal discretion of the court, and where in such a case the court grants, a new trial, this court, in the absence of an abuse of discretion, never interferes with the order. (Peters v. Foss, 16 Cal. 357; Quinn y. Kenyon, 22 Cal. 82; Hall v. Baric Emily, 33 Cal. 522; Phelps v. Union G. M. Co., 39 Cal. 410; Pierce v. Schaden, 55 Cal. 406; Bronner v. Wetzlar, 55 Cal. 419; Gerold v. The J. M. Brunswick Company, 67 Cal. 124; Pico v. Cohn, 67 Cal. 258.)
We see no abuse of discretion here,
Order affirmed.
Mxrick, J., and Morrison, C. J., concurred.
Hearing in Bank denied.